IN    THE   COURT   OF   APPEALS
                            TWELFTH      DISTRICT     OF   TEXAS          FILED IN COURT OF APPEALS
                                     TYLER,      TEXAS                     12th Court ofAppeals District
                             No,     ia-i5-Aft>3pk-Qv>
                                                                                TYLER TEXAS
                         In re JUAN        ENRIQUEZ,       Relator           PAM ESTES, CLERK

              Original Proceeding from Anderson County, Texas
                 "369th Judicial District, No. XXX-XX-XXXX


                  UNSWORN    DECLARATION OF           INABILITY TO PAY

      My name is Juan Enriquez.          I do not have the money to pay the filing
fees and court costs of this case as I am imprisoned and the State does not
pay prisoners wages.     I make this unsworn declaration under Section 132.002,
Tex.Civ.Prac.    & Rem. Code.

      I am the relator in the above referenced case.               I am over 21 years of
age, of sound mind, and able to make this unsworn declaration.                My
statements in this unsworn declaration are made on personal knowledge.

      1.       I am not receiving any governmental entitlement funds.
      2.       I do not have any employment or other income.
      3.       I do not have access to spousal income as I am single.
      4.       I do not have any property.
      5.       I have $0 balance in my prison account.
      6.       I have expenses of approximately $100 a month to pay for
               things the prison does not provide.
      7.       I owe $10,000 in loans to friends and family.

      I, Juan Enriquez, declare under penalty of perjury, that the foregoing
statements in my unsworn declaration are true and correct. Executed on
December 8,    2015.
                                                                      /


                                                 in Enrique^

                                Certificate      of   Service

      I, Juan Enriquez, certify that a correct copy of the above unsworn
declaration of inability to pay was served by placing same in the United States
mail, postage prepaid, on December 8, 2015, addressed to Honorable Bascom W.
Bentley, III, Judge, 369th District Court, 500 N. Church St., Palestine,
TX 75801, and Rick Thaler, Director, TDCJ-CID, P. 0. Box 99, Huntsville,
TX 77340.                            _ ^            f7
                                                      Enriqu^_zy